Dear Mr. Lovell:
In response to your inquiry of recent, please note that R.S. 42:63(D) of Louisiana's Dual Employment and Dual Officeholding Law is controlling. The language of that statute pertinently provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
The law prohibits one from holding the elective office of police juror and concurrently holding employment with any sheriff's office. You may run for office assuming your candidacy does not interfere with the requirements of your current employment, but if you are elected, you must decide which position to retain and which position to relinquish.
Should you have any further questions, please contact this office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams